SLR:LDM:BDM
F. 2015R01787

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------X

UNITED STATES OF AMERICA                                  STIPULATION OF SETTLEMENT

         - against -                                      16 CR 614 (AMD)

DAN ZHONG,

                        Defendant.

---------------------------------X

In re:

XIAOHONG FANG,

               Interested Third Party.
---------------------------------X

                 WHEREAS, on or about December 1, 2016, a grand jury empaneled in the

Eastern District of New York returned an indictment (the “Indictment”) charging defendant

Dan Zhong (the “defendant”) with Forced Labor Conspiracy, in violation of 18 U.S.C.

§§ 1589(d) and 1594(b); Forced Labor, in violation of 18 U.S.C. §§ 1589(a), 1589(b) and

1589(d); Concealing Passports and Immigration Documents in Connection With Forced

Labor, in violation of 18 U.S.C. § 1592(a); Alien Smuggling Conspiracy, in violation of 8

U.S.C. § 1324(a)(1)(A)(v)(I); and Visa Fraud Conspiracy, in violation of 18 U.S.C.

§ 1546(a);

                 WHEREAS, the Indictment included a forfeiture allegation that provided

notice of the government’s intent to seek, in the event of the defendant’s conviction,

forfeiture of all right, title and interest in, among other assets, the real property and premises
located at 54 Glendale Avenue, Livingston, New Jersey 07039 (the “Glendale Avenue

Property”);

              WHEREAS, following a jury trial in March 2019, the defendant was convicted

of all counts charged in the Indictment;

              WHEREAS, following a post-conviction forfeiture phase of the trial, the jury

returned a special verdict finding the Glendale Avenue Property, among other assets,

forfeitable to the United States, as property involved in, used, or intended to be used to

commit or to facilitate the commission of the offenses for which the defendant was

convicted, pursuant to 18 U.S.C. §§ 1594(d) and 982(a)(6);

              WHEREAS, on November 20, 2019, the Court entered a Preliminary Order of

Forfeiture (the “Preliminary Order”) requiring the defendant to forfeit his interest in, among

other assets, the Glendale Avenue Property;

              WHEREAS, approximately five days later, on or about November 20, 2019,

the defendant was sentenced, at which time the forfeiture of the Glendale Avenue Property

was made final as to the defendant in accordance with the provisions of Rule 32.2(b)(4)(A)

of the Federal Rules of Criminal Procedure;

              WHEREAS, on or about December 19, 2019, the defendant’s wife, Xiaohong

Fang (“Fang”), filed a petition asserting an interest in the Glendale Avenue Property as a

tenant by the entirety with the defendant (the “Petition”);

              WHEREAS, by Order entered on February 5, 2020, the Court denied Fang’s

petition as moot, without prejudice to renew it, following the government’s commencement

of an ancillary proceeding; and



United States v. Dan Zhong, 16 CR 614 (AMD)                                                  Page 2
In re: Xiaohong Fang, Stipulation of Settlement
               WHEREAS, the United States and Fang (together, the “Parties”) hereby desire

to enter into this stipulation of settlement (the “Stipulation”) for the purpose of resolving

Fang’s claimed interest in the Glendale Avenue Property without further litigation;

               NOW, THEREFORE, IT IS HEREBY STIPULATED, AGREED AND

ORDERED as follows:

               1.     Fang represents that she holds an interest in the Glendale Avenue

Property, in a tenancy by the entirety with the defendant, and that she is authorized to

execute this and all other documents necessary to effectuate the settlement with regard to the

Glendale Avenue Property as contemplated by this Stipulation. Upon the filing of this

Stipulation with the Court, this Stipulation shall be deemed a timely-filed claim by Fang to

the Glendale Avenue Property.

               2.     In consideration of the government’s release of its interest in the

Glendale Avenue Property, Fang agrees to forfeit to the United States the sum of two

hundred twenty-five thousand dollars and no cents ($225,000.00) as a substitute res for the

Glendale Avenue Property (the “Forfeited Funds”). Fang shall pay the full amount of the

Forfeited Funds within fifteen days of issuance to the Parties of ECF notice of the Court’s

“so ordering” of this Stipulation (the “Due Date”). All payments made by Fang toward the

Forfeited Funds shall be made by money order, certified check and/or official bank check,

payable to the “U.S. Marshals Service.” Fang shall cause said payment(s) to be delivered by

hand or overnight courier to Assistant United States Attorney Brian Morris, United States

Attorney’s Office, Eastern District of New York, 271-A Cadman Plaza East, Brooklyn, New

York 11201, with the criminal docket number noted on the face of the instrument(s). Fang

represents that she holds exclusive right, title and interest in the Forfeited Funds, and
United States v. Dan Zhong, 16 CR 614 (AMD)                                                 Page 3
In re: Xiaohong Fang, Stipulation of Settlement
consents to the restraint and forfeiture of such funds pursuant to 18 U.S.C. §§ 1594(d) and

982(a)(6) as a substitute res for the Glendale Avenue Property, as: property, real or personal,

involved in, used, or intended to be used to commit or to facilitate the commission of the

offenses charged in the Indictment of which Zhong was convicted. Fang waives all notice

requirements pursuant to Rule 32.2(b)(6) of the Federal Rules of Criminal Procedure, and

consents to the entry of a final order of forfeiture directed to the Forfeited Funds as a

substitute res for the Glendale Avenue Property.

               3.     Fang acknowledges and agrees that by entering into this Stipulation,

she waives any right to petition for remission or mitigation of the forfeiture of the Forfeited

Funds. Fang hereby waives her right, if any, to use the above-captioned action or its

settlement as a basis to bring any administrative or judicial civil cause of action against the

United States or as a basis for any statutory or constitutional defense in any other civil,

criminal, or administrative action, including, without limitation, defenses based upon the

Double Jeopardy Clause of the Fifth Amendment and the Excessive Fines Clause of the

Eighth Amendment. Neither entering into this Stipulation nor making or receiving any

payment hereunder shall be construed as an admission of liability or wrongdoing by any

party.

               4.     The United States acknowledges and agrees that by entering into this

Stipulation it shall have no further right to pursue, based upon the facts and circumstances set

forth in the Indictment, forfeiture of the Glendale Avenue Property, and that the final order

of forfeiture shall, in accordance with paragraph 13 below, exclude the Glendale Avenue

Property and include, in its place, the Forfeited Funds.

               5.     The settlement contemplated by this Stipulation resolves only the
United States v. Dan Zhong, 16 CR 614 (AMD)                                                 Page 4
In re: Xiaohong Fang, Stipulation of Settlement
government’s claims with respect to the forfeiture of the Glendale Avenue Property in the

above-captioned ancillary proceeding. This settlement does not resolve, or affect in any way,

any other claims that the government may have, including, but not limited to, claims with

respect to restitution, fines, tax liabilities and/or any other existing potential liabilities or

obligations that Fang may have to the government.

               6.      The government makes no representations, express or implied, as to

the tax consequences, if any, of the settlement of Fang’s claims, the forfeiture of the

Forfeited Funds, or the release of the Glendale Avenue Property.

               7.      Fang and her heirs, assigns, and representatives hereby agree to release,

indemnify and hold harmless the United States, and any officers, agents, and employees, past

and present, of the United States, including but not limited to the United States Department

of Justice, the United States Attorney’s Office for the Eastern District of New York, the

United States Marshals Service, and the Federal Bureau of Investigation, from and against

any and all claims for relief or causes of action for any conduct or action which currently

exists or which may arise as a result of the government’s restraint of any assets in connection

with the Indictment, the release of the Glendale Avenue Property, the forfeiture of the

Forfeited Funds, or otherwise arising from entering into this Stipulation.

               8.      This Stipulation is contingent upon the Court’s “so ordering” of this

Stipulation. The Court shall maintain jurisdiction over this action in order to enforce the

provisions of this Stipulation.

               9.      Fang and the United States agree that each of the Parties shall bear their

respective costs and attorney’s fees. Fang agrees to waive any and all rights that she has, if



United States v. Dan Zhong, 16 CR 614 (AMD)                                                    Page 5
In re: Xiaohong Fang, Stipulation of Settlement
any, to recover attorney’s fees or interest under the Equal Access to Justice Act, the Civil

Asset Forfeiture Reform Act, or any other legal or statutory bases.

               10.    This Stipulation constitutes the final, complete, and exclusive

agreement and understanding between the Parties with respect to the settlement embodied in

this Stipulation and supersedes all prior agreements and understandings, whether oral or

written. No other document, nor any representation, inducement, agreement, understanding,

or promise constitutes any part of this Stipulation or the settlement it represents, nor shall it

be used in construing the terms of this Stipulation. For purposes of construction, this

Stipulation shall be deemed to have been drafted by the Parties and shall not, therefore, be

construed against any party in any subsequent dispute, including but not limited to any

proceedings in which the United States seeks to enforce the terms of this Stipulation.

               11.    If any provision of this Stipulation is hereafter determined to be invalid

for any reason, the balance of this Stipulation shall remain in full force and effect. The

obligations of this Stipulation apply to and are binding upon the Parties and any of their

successors, transferees, heirs, and assigns.

               12.    The signature pages of this Stipulation, which may include electronic

and scanned signature pages, may be executed in one or more counterparts, each of which

will be deemed an original but all of which together shall constitute one and the same

instrument.

               13.    Following entry of this Stipulation by the Court, and provided that no

other claims are filed to the Forfeited Funds upon completion of any required noticing and

publication in accordance with Rule 32.2(b)(6) of the Federal Rules of Criminal Procedure,

counsel for the United States shall submit to the Court a proposed Final Order of Forfeiture:
United States v. Dan Zhong, 16 CR 614 (AMD)                                                 Page 6
In re: Xiaohong Fang, Stipulation of Settlement
 Dated: New York, New York
        January o0 , 2021


                                                  I-IlLL RIVKINS LLP
                                                  Counsel to Xiaohong Fang
                                                  45 Broadway, Suite 1500
                                                  New York, NY 10006

                                           By:       -��
                                                  Marc I. Kunkin
                                                  Justin M. Helig
                                                  (212) 669-0698

 AGREED AND CONSENTED TO BY:




 On the 00day of �l'\t.,.L•::.h..,    in the year 2021, Xiaohong Fang, known to me, the
 undersigned, or proved to m{on the basis of satisfactory evidence to be the individual whose
 name is subscribed to above, personally appeared before me and that by her signature on the
 within instrument, she executed the same.



                                                  NOf"'ARY PUBLIC

SO ORDERED
                  January
     15th day of _______
This __                   ,. 2021 :                             PIYUSH CHOWHAN ..f'"°"" t�I
                                                                   Notary Public
                                                                State of New J1r11y
                                                          My Commission Expires Jun 2, 2021

   s/Ann M. Donnelly
HONORABLE ANN M. DONNELLY
UNITED STATES DISTRICT JUDGE




United States v. Dan Zhong, 16 CR 614 (AMO)                                               Page8
In re: Xiaohong Fang, Stipulation of Settlement
